DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/27/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the plurality of sub-chambers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “a plurality of sub-cavities” is introduced in line 5 but the phrase "the plurality of sub-chambers" in line 6 lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-10, 13-14, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozu (US 2011/0293986 A1, hereafter Kozu).
With regard to claim 1, Kozu teaches a heat absorption and heat insulation structure for a battery module, comprising a battery module (1) with a plurality of cells (20), and further comprising: a heat absorbing agent capable of generating gas (phase change element 4 including water or camphor), the heat absorbing agent being disposed between the plurality of battery cells (as seen in fig. 4) [0029, 0038, 0046, fig. 4].

    PNG
    media_image1.png
    863
    647
    media_image1.png
    Greyscale

With regard to claim 2, Kozu teaches a heat absorbing agent capable of generating gas by heat absorption, the heat absorbing agent is a liquid material, and a boiling point of the liquid material is above a normal operating temperature of the battery module (material is preferred not to change to vapor in estimated temperature range of cell) [0046-0048].
With regard to claim 3, Kozu teaches heat absorbing agents capable of absorbing heat by gasification (camphor and water) [0046].
With regard to claim 5, Kozu teaches hydrated salts (compounds of salt and water) [0043].
With regard to claim 6, Kozu teaches water [0043, 0046].
With regard to claim 7, Kozu teaches a container (cavity 35) disposed between battery cells that contains the heat absorbing agent [0047, fig. 4].
With regard to claim 9, Kozu teaches the heat absorbing agent is surrounded by a wrappage (cavity 35 in holder 30) [0047, fig. 4].
With regard to claim 10, Kozu teaches the wrappage (cavity 35 in holder 30) is openable under a certain pressure (breaks at increased internal pressure) [0047].
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With regard to claim 13, Kozu teaches a support disposed in the wrappage (curved walls 32 and pressing walls 33) that would be capable of preventing a housing from expanding and squeezing away heat absorbing agent (due to supporting cell walls) [0040, fig. 4].
With regard to claim 14, Kozu teaches a heat absorption and heat insulation structure for a battery module, comprising:
a wrappage, the wrappage having a first cavity therein (cavity 35 in holder 30) [0047, fig. 4]; and 
a heat absorbing agent disposed in the first cavity, the heat absorbing agent being capable of absorbing heat to generate a gas, the heat absorbing agent being a liquid material (water), a boiling point of the liquid material being above a normal operating temperature of the battery module (material is preferred not to change to vapor in estimated temperature range of cell) [0046-0048].
With regard to claim 21, Kozu teaches upper portions of the wrappage have a groove (thinned area corresponding to pilot holes 36a) that would be capable of opening under a certain pressure [0047, 0049, fig. 4]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 8, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozu as applied to claims 1-3, 5-7, 9-10, 13-14, and 21 above, and further in view of Kerspe et al (US 2016/0049706 A1, hereafter Kerspe).
With regard to claim 8, Kozu does not explicitly teach that the container is a porous heat insulation material.  However, in the same field of endeavor, Kerspe teaches containing phase change materials in porous heat insulation materials (such as glass fibers or foam) [0020-0021, 0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use add the porous heat insulation materials of Kerspe to the phase change material (heat absorbing agent) containing cavities of Kozu for the benefit of improved thermal management and crash resistance [Kerspe 0015, claim 1].
With regard to claims 15-16, Kozu does not teach an additional container disposed in the first cavity having a plurality of secondary cavities.    However, in the same field of endeavor, Kerspe teaches containing phase change materials in porous heat insulation materials (such as glass fibers or foam, claim 16) [0020-0021, 0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use add the porous heat insulation materials of Kerspe to the phase change material (heat absorbing agent) containing cavities of Kozu for the benefit of improved thermal management and crash resistance [Kerspe 0015, claim 1]. Due to the heat 
With regard to claims 18 and 19, Kozu teaches a plurality of cross connected support plates (dividing walls between cavities 35 in holder body 30) configured to support the wrappage (holder body 30) and disposed in the cavity to divide the cavity into a plurality of sub cavities (dividing vertical cavity into multiple cavities 35).  Kozue would not teach additional containers locate in the sub-cavities.  However, in the same field of endeavor, Kerspe teaches containing phase change materials in porous heat insulation materials (such as glass fibers or foam, claim 16) [0020-0021, 0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use add the porous heat insulation materials of Kerspe to the phase change material (heat absorbing agent) containing sub-cavities of Kozu for the benefit of improved thermal management and crash resistance [Kerspe 0015, claim 1].
With regard to claim 20, Kozu and Kerspe would teach a plurality of containers (porous heat insulation materials) contained in a cavity as detailed in the rejection of claim 15 above.  Kozu further teaches a vertical cavity (vertical section comprising multiple cavities 35) that are separated by multiple heat conducting layers (aluminum walls of holder body 30 dividing vertical cavity into multiple cavities 35) [0039, 0043, fig. 4].  When the containers (porous heat insulation materials) of Kerspe are combined with the cavities of Kozu as detailed in the rejection of claim 15 this would result in the claimed structure of multiple layers with heat conduction layers (aluminum walls of holder body 30 dividing vertical cavity into multiple cavities 35) being disposed between .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozu and Kerspe as applied to claims 8, 15-16, and 18-20  above, and further in view of Harris et al. (US 2018/0145382 A1, hereafter Harris).
With regard to claim 17, Kozu and Kerspe would teach a heat absorbing agent is an aqueous material (water) [Kozu 0043, 0046] and would teach a container (porous heat insulation materials such as glass fibers or foam, claim 16) [Kerspe 0020-0021, 0043] as detailed in the rejection of claim 15 above but would not explicitly teach that the material is hydrophilic.  However, Kerspe teaches glass fibers [0020-0021] and in the same field of endeavor Harris teaches that materials including glass fibers may be hydrophilic [0058-0059].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a hydrophilic material as the glass fiber material of Kozu and Kerspe for the benefit of allowing the material to wick fluid [Harris 0058-0059].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724